Citation Nr: 0313422	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  98-13 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
urinary tract disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3.  Entitlement to service connection for an acquired 
psychiatric disorder (other than post-traumatic stress 
disorder), to include dysthymic disorder with major 
depression.

4.  Entitlement to service connection for a low back 
disability.  

5.  Entitlement to service connection for a right knee 
disability.

6.  Entitlement to service connection for a left foot 
disability, to include left Achilles tendonitis.

7.  Entitlement to service connection for a hiatal hernia 
with reflux gastritis.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from November 1971 to 
November 1974, and from June 1975 to February 1976.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In May 1998, the RO denied claims of 
entitlement to service connection for degenerative disc 
disease at L5-S1, degenerative joint disease of the right 
knee, dysthymia, and Achilles tendonitis of the left foot.  
In April 1999, the RO determined that no new and material 
evidence had been presented to reopen a claim of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD).  In October 1999, the RO denied claims of entitlement 
to service connection for a hiatal hernia, and determined 
that no new and material evidence had been presented to 
reopen a claim of entitlement to service connection for a 
urinary tract disorder.  The veteran appealed all of the 
aforementioned claims.  In May 2000, the Board determined 
that new and material evidence had been presented to reopen a 
claim of entitlement to service connection for PTSD, and 
remanded all of the claims for additional development.  

The Board has determined that the claims are more accurately 
characterized as stated on the cover page of this decision.  


REMAND

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order).  The VCAA was implemented with 
the adoption of new regulations.  See  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

The Board notes that in this case, in January 2003, in an 
attempt to comply with Quartuccio v. Principi, 16 Vet. App. 
183 (2002), the Board sent the veteran formal notification of 
the provisions of the Veterans Claims Assistance Act of 2000, 
38 U.S.C. §§ 5103, 5103A, 5107 (West 2002).  The Board's 
letter gave the veteran 60 days to submit additional evidence 
or argument, in accordance with 38 C.F.R. § 19(a)(2)(ii) 
(2002).  However, the United States Court of Appeals for the 
Federal Circuit recently invalidated certain regulations 
implementing the VCAA.  Of particular note, the Federal 
Circuit invalidated 38 C.F.R. § 19(a)(2)(ii) as inconsistent 
with 38 U.S.C.A. § 5103b)(1), which allows one year for the 
submission of evidence from the date of notification.  
Disabled American Veterans v. Sec'y of Veterans Affairs, Nos. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).  

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2002).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any of the determinations remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JOAQUIN AGUAYO-PRELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




